PARIENTE, J.,
concurring.
I agree with the majority that Padilla v. Kentucky, 559 U.S. 356, 130 S.Ct. 1473, 176 L.Ed.2d 284 (2010), does not apply retroactively and therefore does not apply to this case. For the reasons more fully explained in my concurrence in Castano v. State, 119 So.3d 1208 (Fla.2012), Padilla applies to those cases in which, at the time Padilla was decided, the initial postconviction proceeding was not yet final and the defendant had raised a claim of ineffective assistance of counsel for failing to advise of the deportation consequences of a plea. Here, however, Hernandez waited nine years after his 2001 plea to bring a claim of ineffective assistance of counsel for failure to advise of deportation consequences by filing a postconviction motion after Padilla was decided.
QUINCE, J., concurs.